DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aircraft system [claim 13] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardzala (2008/0055797).

    PNG
    media_image1.png
    404
    562
    media_image1.png
    Greyscale

Regarding claim 1, Wardzala discloses [see Fig 1 above] a transient voltage suppressor (TVS), comprising: an input line (line 101 and line 105); a return line (ground 201); a plurality of 
Regarding claim 2, Wardzala discloses wherein the switch assembly (20 and 50) can include one or more switches (25, 26 and 50) connected between a first pair of the plurality of TVS diodes (21, 22 and 42) and the return line (201) and/or between the first pair and a second pair of TVS diodes (21, 22 and 42) via one or more test lines (lines 106, 107 and 108) connected at a test point between a respective pair of the plurality of TVS diodes (21, 22 and 42).
Regarding claim 4, Wardzala discloses wherein the one or more switches (25, 26) include a first switch (25) configured to selectively bypass a first TVS diode (21) and a second switch (26) configured to selectively bypass as second TVS diode (22).
Regarding claim 5, Wardzala discloses wherein the one or more test lines (106, 107) include a first test line (line 106) connected between the first pair and the first switch (25).
Regarding claim 6, Wardzala discloses wherein the one or more test lines (106, 107) include a second test line (line 107) connected between the second pair and the second switch (26).
Regarding claim 7, Wardzala discloses wherein the second switch (26) is connected in series with the first switch (25) between the second test line (107) and the return line (201) 
Regarding claim 8, Wardzala discloses wherein any or all of the one or more switches (25, 26 and 50) can be a MOSFET, an IGBT, or an NPN transistor [see paragraph [0023] for details].
Regarding claim 9, Wardzala discloses a switching module (controller 60) configured to control each switch (25, 26 and 50).
Regarding claim 10, Wardzala discloses wherein the switching module (60) is configured to close the first switch (25) and open the second switch (26) to bypass the first TVS diode (21).
Regarding claim 11, Wardzala discloses wherein the switching module (60) is configured to open the first switch (25) and close the second switch (26) to bypass the second TVS diode (22) after bypassing the first TVS diode (21).
Regarding claim 12, Wardzala discloses wherein the switching module (60) is configured to apply a test voltage less than an operational voltage to the input line (101 and 105) and sequence each switch (25, 26 and 50) upon receiving a startup signal.
Regarding claim 13, Wardzala discloses [see Fig 1 above] an aircraft system [see paragraphs [0002]-[0003] for details], comprising a transient voltage suppressor (TVS), comprising: an input line (line 101 and line 105); a return line (ground 201); a plurality of TVS diodes (diodes 21, 22 and 42) disposed in series between the input line (101 and 105) and the return line (201); and a switch assembly (switches 20 and 50) operatively connected to the plurality of TVS diodes (21, 22 and 42) and configured to bypass at least one of the plurality of 
Regarding claim 14, Wardzala discloses wherein the switch assembly (20 and 50) can include one or more switches (25, 26 and 50) connected between a first pair of the plurality of TVS diodes (21, 22 and 42) and the return line (201) and/or between the first pair and a second pair of TVS diodes (21, 22 and 42) via one or more test lines (lines 106, 107 and 108) connected at a test point between a respective pair of the plurality of TVS diodes (21, 22 and 42).
Regarding claim 16, Wardzala discloses wherein the one or more switches (25, 26) include a first switch (25) configured to selectively bypass a first TVS diode (21) and a second switch (26) configured to selectively bypass as second TVS diode (22).
Regarding claim 17, Wardzala discloses wherein the one or more test lines (106, 107) include a first test line (line 106) connected between the first pair and the first switch (25).
Regarding claim 18, Wardzala discloses wherein the one or more test lines (106, 107) include a second test line (line 107) connected between the second pair and the second switch (26).
Regarding claim 19, Wardzala discloses wherein the second switch (26) is connected in series with the first switch (25) between the second test line (107) and the return line (201) such that the first test line (106) is connected between the first switch (25) and the second switch (26).
Regarding claim 20, Wardzala discloses a method, comprising: bypassing [via switches 25, 26 and 50] at least one of a plurality of transient voltage suppressor diodes (diodes 21, 22 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardzala (2008/0055797).
Regarding claims 3 and 15, Wardzala discloses the plurality of TVS diodes (diodes 21, 22 and 42). However, the prior art does not disclose the plurality of diodes include four TVS diodes as claimed. It is well known to have more than one diodes where it needed by a user [see MPEP 2144.04 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have four diodes where needed since it was held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.